Filed 5/17/22 Levin v. May CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 JOSHUA LEVIN et al.,
           Plaintiffs and Respondents,
                                                                         A161092, A162157
 v.
 DIANE MAY, as Trustee, etc.,                                            (Alameda County Super. Ct.
                                                                          No. RG19034328)
           Defendant and Appellant.


         Plaintiffs Joshua and Deysia Levin rented a home owned by the Clara
Jackson Living Trust (Trust) from 2013 until 2019. After vacating the
premises, plaintiffs sued Clara Jackson, individually and as trustee of the
Trust, and Jackson’s daughter, defendant Diane May, who assisted Jackson
in managing the property.
         Plaintiffs obtained a default judgment against Jackson, in her capacity
as trustee, after Jackson’s death. Plaintiffs were granted summary judgment
against May after she failed to respond to their discovery requests or file a
written opposition to their summary judgment motion. On October 2, 2020,
May filed a notice of appeal from both the default judgment and the order
granting summary judgment. That same day, May also filed a motion
seeking relief from the default judgment and summary judgment order on the




                                                               1
grounds of mistake or excusable neglect. (Code Civ. Proc., § 473, subd. (b).)1
The trial court denied the motion on the ground that it lacked jurisdiction
given the pending appeal.
      In this consolidated appeal, we find that the trial court retained
jurisdiction to consider the merits of the motion as to the summary judgment
order, and dismiss the appeal so that it may also consider the merits of the
motion as to the default judgment. We thus reverse the trial court’s denial of
May’s motion for relief and remand for further proceedings consistent with
this opinion.
                              BACKGROUND
      Jackson owned a residence located at 1540 Carleton Street in Berkeley,
California. In 2003, Jackson transferred the residence to the Trust. In or
around 2005, when she was 90 years old and in poor health, Jackson moved
into her daughter Diane May’s home. Jackson’s “condition required around
the clock, 24/7 care and attention.” May served as Jackson’s primary
caregiver until Jackson died on June 5, 2020, at age 105.
   A. The Lease
      In 2013, plaintiffs entered into a written agreement with May to lease
1540 Carleton Street for a two-year term. Plaintiffs provided a $2,500
security deposit and agreed to pay $1,650 per month in rent. Plaintiffs lived
at 1540 Carleton Street from July 2013, until May 2019.2



      1All statutory references are to the Code of Civil Procedure unless
otherwise stated.
      2 Joshua Levin declared that he and his family were “compelled [to]
surrender of the premises” because of “substantial habitability defects” such
as water leaks and rodent and insect infestations. May contends that
plaintiffs voluntarily vacated the rental because they purchased their own
home.


                                       2
      May did not return plaintiffs’ security deposit or provide plaintiffs with
a written statement explaining the disposition of their security within 21
business days of plaintiffs vacating the property. (Civ. Code, § 1950.5,
subd. (g)(1).)3 Almost three months after plaintiffs moved out, May sent them
a letter demanding that they pay her $2,350 over and above the retained
security deposit4 to account for “the cost of repairs outside of the normal wear
and tear on the property.” Plaintiffs’ attorney responded by threatening to
sue May unless she immediately returned the entire $2,500 security deposit.
      May did not respond to plaintiffs’ attorney’s demand letter. Instead,
she filed a small claims action against Joshua Levin on August 22, 2019,
seeking damages of $2,400 “to bring property back to a rentable state.” (May
v. Levin (Super. Ct. Alameda County, 2019, No. RS19032301).) On November
6, 2019, May’s claim against Levin was denied.5




      3  Civil Code section 1950.5, subdivision (g)(1) provides in pertinent
part: “No later than 21 calendar days after the tenant has vacated the
premises . . . the landlord shall furnish the tenant, by personal delivery or by
first-class mail, postage prepaid, a copy of an itemized statement indicating
the basis for, and the amount of, any security received and the disposition of
the security, and shall return any remaining portion of the security to the
tenant. . . .”
      4May’s letter erroneously states that plaintiffs’ security deposit was
$1,650 when it was actually $2,500.
      5 The parties devote much time and attention to the issue of whether
the small claims judgment should be afforded res judicata effect in the case
plaintiffs subsequently filed against May and Jackson. “It is well established
that the claim preclusion aspect of the doctrine of res judicata applies to
small claims judgments.” (Pitzen v. Superior Court (2004) 120 Cal.App.4th
1374, 1381.) For the doctrine to apply, however, “[a] claim or issue raised in
the present action [must be] identical to a claim or issue litigated in a prior
proceeding.” (Brinton v. Bankers Pension Services (1999) 76 Cal.App.4th 550,
556.) Having determined that we need not reach this issue to resolve the

                                       3
   B. Plaintiffs Sue May and Jackson
      On September 9, 2019, plaintiffs sued May, individually, and Jackson,
individually and as trustee, alleging causes of action for premises liability;
breach of contract; violation of Civil Code section 1942.5 (retaliatory eviction);
nuisance; violation of Business and Professions Code section 17200 (unlawful
business practices); and violation of Civil Code section 1950.5 (wrongful
retention of security deposit). In connection with their cause of action for
breach of contract, plaintiffs requested damages of $72,039.45, a sum which
represented all of the rent they had paid for the four years preceding the
filing of the complaint. Plaintiffs alleged that they were further entitled to
“restitution and disgorgement of profits” in connection with their cause of
action for unlawful business practices, statutory and punitive damages in
connection with their causes of action for unlawful business practices and
wrongful withholding of security deposit, and an award of attorney’s fees.
      On September 19, 2019, plaintiffs’ attorney served the summons,
complaint, and statement of damages (§§ 425.11, 425.115; Civ. Code, § 3294)
on May, and Jackson, individually and as trustee, by leaving endorsed filed
copies of these documents at May’s residence with an adult female who
identified herself as Jackson’s niece6 and thereafter mailing copies addressed
to each defendant to May’s address.7 Plaintiffs’ attorney served May with


appeal, we leave it to the trial court to determine what aspects of the small
claims judgment, if any, should be afforded res judicata effect.
      6The declaration of plaintiffs’ attorney Timothy Rumberger filed on
July 29, 2020, in support of “Plaintiffs’ Prove-Up Application for Court
Judgment After Default of Clara Jackson” describes service of process on May
and Jackson. Proof of service of summons and complaint on mandatory
Judicial Council form POS-010 is not included in the record on appeal.
      7Section 415.20, subdivisions (a) and (b) authorize substitute service of
process in lieu of personal service on a party. (Hearn v. Howard (2009)

                                        4
interrogatories, requests for admissions, and requests for production of
documents on the same date.
   C. Default Judgment Against Jackson
      Jackson did not file a timely response to the complaint. May contends
that Jackson was not competent to represent herself and she “did not know
how to legally file an Answer for [her] mother.” Plaintiffs requested entry of
default against Jackson, individually and as trustee, on February 3, 2020.
Plaintiffs’ request for entry of default included a request for award of special
damages totaling $141,539.45, consistent with the statement of damages
served on September 19, 2019. The court entered the default of Jackson
individually and as trustee on February 3, 2020.
      On March 5, 2020, plaintiffs served Jackson with an amended
statement of damages by mail. The amended statement of damages
requested special damages, general damages, and statutory penalties totaling
$209,960.14.
      Jackson died on June 5, 2020. May did not immediately inform
plaintiffs or the court of Jackson’s death. No one asked the trial court to
substitute a personal representative to represent Jackson’s estate or a
successor trustee to represent the Trust in this ongoing litigation.8



177 Cal.App.4th 1193, 1201–1202 (Hearn).) May did not challenge the
method of service in the trial court. The offhand references to this issue in
her opening brief are insufficient to preserve the issue for appeal.
      8 Because it was unclear from the record who had the authority to act
on behalf of the Trust or Jackson’s estate, we requested supplemental
briefing on this point. May’s attorney responded as follows: “Attorney
Michael Sims was hired to represent [Jackson’s] estate by Diane May, who
was the successor trustee for the Clara Jackson Living Trust.” Plaintiffs’
attorney Tim Rumberger acknowledged that this question cannot be
answered with certainty based on evidence in the record.


                                        5
      On July 29, 2020, plaintiffs filed an application for a court judgment
against Jackson individually and as trustee. Plaintiffs sought an award of
special damages ($147,500); general damages ($10,000); interest ($49,814.25);
attorney’s fees ($78,585); and costs ($1,454.30). On August 20, 2020, the
court entered a default judgment against Jackson in her capacity as trustee
only, omitting any mention of Jackson in her individual capacity. The trial
court awarded plaintiffs $207,314.25 in “principal” and denied plaintiffs’
request for award of attorney’s fees, interest, and court costs.
   D. Summary Judgment Against May
      May, who was then self-represented, filed an answer to the complaint
on October 15, 2019. She failed, however, to respond to any of plaintiffs’
discovery requests. On March 6, 2020, plaintiffs moved for an order deeming
the requests for admissions admitted and requiring responses without
objection to their interrogatories and requests for production of documents.
The court granted plaintiffs’ unopposed discovery motion on June 11, 2020.9
      Plaintiffs also filed a motion for summary judgment against May on
March 6, 2020. The summary judgment motion was initially noticed for
hearing on June 11, 2020, the same date as plaintiffs’ discovery motion, but
was continued to July 30, 2020. Although May did not file a written
opposition to the summary judgment motion, she appeared remotely via
BlueJeans on July 30, 2020, to orally contest the motion. The court issued a



      9 On July 24, 2020, approximately three weeks after serving May with
a copy of the discovery order, plaintiffs moved to hold May in contempt and/or
for further discovery sanctions, including terminating sanctions, issue and/or
evidence preclusion, and additional monetary sanctions, because she had
allegedly failed to comply with the discovery order. Plaintiffs’ motion for
contempt and/or further discovery sanctions was denied on September 9,
2020.


                                        6
written order granting summary judgment in favor of plaintiffs on August 4,
2020.
        On August 5, 2020,10 plaintiffs lodged a proposed judgment against
May, which included damages of $209,960.14, attorney’s fees of $78,585, and
court costs of $1,454.30. The trial court signed a formal order granting
summary judgment and awarding plaintiffs damages of $209,960.14 against
May on August 20, 2020. May was served with the order granting summary
judgment on August 28, 2020.
        May filed a notice of appeal on October 2, 2020, which purported to
appeal from (1) a “judgment after an order granting a summary judgment
motion;” and (2) “default judgment entered against Clara Jackson.”
   E. May’s Motion For Relief
        On October 1, 2020, May filed a motion for relief based on mistake or
excusable neglect under section 473, subdivision (b). The “proposed
memorandum of points and authorities” that accompanied the motion argues
that (1) May has a good defense to plaintiffs’ summary judgment motion,
which she was unable to present due to mistake or excusable neglect; and (2)
Jackson and the Trust have defenses to the default and to the default
judgment, which Jackson, as the initial trustee, and May, as successor
trustee, were unable to present due to mistake or excusable neglect.
        Plaintiffs opposed the motion for relief on the following grounds: (1)
the October 2, 2020 notice of appeal “deprives the trial court [sic] of all
further jurisdiction to hear this motion as to either defendant”; (2) the trial
court lacks jurisdiction to set aside the default judgment because Jackson’s


        On August 5, 2020, plaintiffs also filed a motion for attorney’s fees,
        10

apparently against May only, although the motion and proposed order are
less than clear on this point. The disposition of plaintiffs’ motion for
attorney’s fees is not noted in the record.


                                         7
default was taken eight months before the motion for relief from default was
filed; and (3) May failed to establish grounds for relief from the order
granting summary judgment.
      The parties argued the motion on October 29, 2020. The trial court
construed the motion as having been filed on behalf of May, individually, to
set aside the order granting summary judgment entered on August 28, 2020;
and, May, as successor trustee, to set aside the default judgment entered on
August 20, 2020, against Jackson, as trustee. On December 17, 2020, the
court issued a written order denying the motion on the ground that the notice
of appeal filed on October 2, 2020, divested it of jurisdiction to consider the
merits of the motion.
      On February 24, 2021, May’s attorney filed a notice of appeal from the
order denying relief on behalf of “Diane May and estate of Clara Jackson.”
                                 DISCUSSION
      Before turning to the merits of the parties’ arguments on the motion for
relief, we note that various failures to accurately identify the representation
of defendants in this case created much confusion in the trial court and on
appeal. On September 2, 2020, May filed Judicial Council form MC-050 to
notify plaintiffs and the court that attorney Michael Sims was now May’s
attorney of record. The form does not mention Jackson, Jackson’s estate, or
the Trust, and thus did not put the trial court or plaintiffs on notice that
Sims represented anyone other than May in her individual capacity. (§ 284
[attorney may appear for a previously self-represented party by filing MC-050
form]; § 285 [written notice of the substitution “must be given to the adverse
party”].)
      This form is not the only legal document on which Sims mis-identified
his clients. The caption of the motion for relief described Sims as attorney for



                                        8
“Diane May.” Sims declared, consistent with the caption: “I agreed to take
on representation of the Defendant in this case, Mrs. Diane May.” Yet on the
next page of his declaration, Sims declared that he represented “all named
defendants.” Both notices of appeal state that Sims represents May and “the
estate of Clara Jackson.”
      May’s response to our request for supplemental briefing clarified that
May hired Sims to represent May in her individual capacity and as the
successor trustee of the Clara Jackson Living Trust.11 This supplemental
briefing, however, did not definitively answer the question of whether Sims
was also hired to represent the interests of Jackson’s estate by appearing for
May in her capacity as Jackson’s personal representative or successor in
interest.12




      11 A trustee is the real party in interest that has standing to defend on
a trust’s behalf. (Prob. Code, § 16011; Grappo v. McMills (2017) 11
Cal.App.5th 996, 1004 (Grappo).) Where, as in this case, the original trustee
can no longer serve, the successor trustee named in the trust document, or if
none, a successor appointed by the court, should be substituted to represent
the interests of the trust in pending litigation. (Prob. Code, § 15660;
Hallinan v. Hearst (1901) 133 Cal. 645, 649–650.)
      12 A decedent’s estate is simply a way to describe the sum total of a
decedent’s assets and liabilities; an estate is not a legal entity which can be a
party to litigation. (Meleski v. Estate of Albert Hotlen (2018) 29 Cal.App.5th
616, 624–625.) When a defendant in a pending action dies, the action may be
prosecuted against “the decedent’s personal representative or successor in
interest.” (Sacks v. FSR Brokerage, Inc. (1992) 7 Cal.App.4th 950, 956–957;
§ 377.41.)
      Sim’s purported appeal on behalf of “Clara Jackson” and/or “Clara
Jackson’s estate” is particularly puzzling given that plaintiffs did not employ
the procedures set forth in section 377.41, and were rebuffed in their attempt
to obtain a default judgment against Jackson that could have been satisfied
from the assets in Jackson’s estate.


                                        9
      While we do not condone the sloppy pleading practices employed in this
case, we conclude that plaintiffs have waived any argument on these
procedural improprieties by failing to raise objections in the trial court. “As a
general rule, failure to raise a point in the trial court constitutes of waiver
and [a party] is estopped to raise that objection on appeal.” (Redevelopment
Agency v. City of Berkeley (1978) 80 Cal.App.3d 158, 167 (City of Berkeley).)
      Moreover, plaintiffs and the trial court appear to have accepted without
question May’s declaration that she is, in fact, the successor trustee. As
successor trustee, May had standing to seek to set aside the default judgment
entered against Jackson, the original trustee, after Jackson’s death. (Grappo,
supra, 11 Cal.App.5th at p. 1004.) Plaintiffs did not object in the trial court
to May making arguments as successor trustee on the ground that May had
not been substituted into the case as the successor trustee. Accordingly, we
find that this issue has also been waived. (City of Berkeley, supra, 80
Cal.App.3d at p. 167.)
      Finally, neither notice of appeal states that May, as successor trustee,
is appealing the default judgment or the denial of relief from default as
successor trustee. Both notices erroneously refer to the appeal having been
filed on behalf of the “estate of Clara Jackson.” Fortunately for May, the rule
that a notice of appeal must be liberally construed in favor of its sufficiency
resolves this issue. (Cal. Rules of Court, rule 8.100(a)(2).) The rule “applies
to defects in the notice’s designation of the parties to the appeal,” including
mis-describing a party or omitting a party from the notice entirely. (K.J. v.
Los Angeles Unified School Dist. (2020) 8 Cal.5th 875, 885–886; In re Estate
of Strong (1937) 10 Cal.2d 389, 390 [notice that erroneously designated
plaintiff as executor of estate construed to have been brought in plaintiff’s
individual capacity].) Because the omission of May as successor trustee



                                        10
and/or the mis-designation of Clara Jackson’s estate as an appellant did not
prejudice or mislead plaintiffs or appear to affect their preparation on appeal,
we find the notice of appeal sufficient to allow May to challenge the trial
court’s denial of the motion for relief in her capacity as successor trustee.
 I. This Case Must Be Remanded For a Determination on the Merits
    of the Motion For Relief From Default Judgment and Summary
                           Judgment Order
   A. General Principles
      Section 473, subdivision (b) provides that “[t]he court may, upon any
terms as may be just, relieve a party or his or her legal representative from a
judgment, dismissal, order, or other proceeding taken against him or her
through his or her mistake, inadvertence, surprise, or excusable neglect.”
The party seeking relief pursuant to section 473, subdivision (b) bears the
burden of proof in establishing a right to relief based on mistake or excusable
neglect. (Hearn, supra, 177 Cal.App.4th at p. 1205.) “ ‘[T]he policy of the law
is to have every litigated case tried upon its merits, and it looks with disfavor
upon a party, who, regardless of the merits of the case, attempts to take
advantage of mistake, surprise, inadvertence, or neglect of his adversary.’ ”
(Au-Yang v. Barton (1999) 21 Cal.4th 958, 963.) “ ‘[A] motion to vacate a
default and set aside judgment (§ 473) “is addressed to the sound discretion of
the trial court, and in the absence of a clear showing of abuse . . . the exercise
of that discretion will not be disturbed on appeal.” ’ ” (Hearn, at p. 1200; Lint
v. Chisholm (1981) 121 Cal.App.3d 615, 619–620.)
   B. Motion as to Default Judgment Was Timely and Not Futile
      A motion seeking relief pursuant to section 473, subdivision (b) must be
“made within a reasonable time, in no case exceeding six months, after the
judgment dismissal, order, or proceeding was taken.” May filed the motion
seeking relief from the default and the default judgment on October 1, 2020.


                                        11
Plaintiffs argue that the motion was untimely because it was filed more than
six months after Jackson’s default was taken on February 3, 2020.
      We agree that, in so far as the motion for relief challenges the entry of
default itself, such arguments are time-barred. But for purposes of seeking
discretionary relief from default pursuant to section 473, subdivision (b), an
entry of default and a subsequent default judgment are separate procedures.
(Rutan v. Summit Sports, Inc. (1985) 173 Cal.App.3d 965, 970 (Rutan).)
Here, as in Rutan, “[s]ince defendants’ motion was made more than six
months after the default was entered but within six months after the
judgment, the court had jurisdiction under section 473 to grant relief from
the judgment but not the default.” May’s motion as to the default judgment
was timely.
      We similarly reject plaintiffs’ argument that allowing May to seek to
set aside the default judgment would be futile because “the default would
remain intact and permit immediate entry of another judgment giving the
plaintiff the relief to which [the] complaint entitles [them].” (Nemeth v.
Trumbull (1963) 220 Cal.App.2d 788, 791.) This argument ignores the cases
that recognize a defendant may have grounds to attack a void or voidable
default judgment which is unsupported by facts or the law. (Rutan, supra,
173 Cal.App.3d at p. 971 [examining whether deficiency judgment entered
more than six months after entry of default should be set aside]; Grappo,
supra, 11 Cal.App.5th at pp. 1012–1015 [discussing cases in which default
judgment was not supported by the facts or the law].) Because the motion
was timely as to the default judgment, section 473 affords May, as successor
trustee, the right to ask the trial court to exercise its discretion to set aside
the default judgment on the grounds of mistake or excusable neglect.




                                        12
   C. Trial Court Retained Jurisdiction on Motion as to Summary
      Judgment Order13
      May argues that the trial court erred in denying her motion for relief
on the ground that it lacked jurisdiction as a result of her October 2, 2020
appeal. Because an appeal from a judgment ordinarily deprives the trial
court of continuing jurisdiction (§ 916; Sacks v. Superior Court (1948)
31 Cal.2d 537, 540), we find that the trial court’s conclusion was correct as to
the default judgment.
      May’s motion, however, also sought relief from the order granting
summary judgment. An order granting a summary judgment motion is a
non-appealable order. (Tong v. Jocson (1977) 76 Cal.App.3d 603, 604.) “The
trial court is not divested of jurisdiction by an appeal from a nonappealable
order.” (Davis Taliaferro (1963) 218 Cal.App.2d 120, 124; see also, Hopkins &
Carley v. Gens (2011) 200 Cal.App.4th 1401, 1409, fn. 4.) We thus conclude
that the trial court retained jurisdiction on October 29, 2020, to consider the
merits of May’s motion for relief from the order granting summary judgment.
   D. Trial Court Must Exercise Its Discretion To Grant or Deny the
      Motion For Relief
      There is no indication in the record that the trial court considered the
merits of May’s motion to set aside the summary judgment order or to set
aside the default judgment. A “failure to exercise discretion is ‘itself an abuse
of discretion.’ ” (Ashburn v. AIG Financial Advisors, Inc. (2015) 234
Cal.App.4th 79, 97; In re Marriage of Gray (2007) 155 Cal.App.4th 504, 515.)
“ ‘Failure to exercise a discretion conferred and compelled by law constitutes



      13 While May’s notices of appeal identify both the denial of her motion
for relief, as well as the underlying summary judgment order, her arguments
made in briefing are limited only to the motion for relief and our analysis
follows accordingly.


                                       13
a denial of a fair hearing and a deprivation of fundamental procedural rights,
and thus requires reversal.’ ” (Fletcher v. Superior Court (2002) 100
Cal.App.4th 386, 392.) Here, the trial court’s failure to exercise its discretion
to decide the merits of May’s motion for relief from the summary judgement
order requires reversal. At the time of remand, with no appeal pending, the
trial court will also have the ability to exercise its discretion to decide the
merits of May’s motion for relief from the default judgment.
      Plaintiffs urge this court to affirm the trial court’s denial of the motion
in its entirety on the ground that “even a ‘substantial’ error will be deemed
harmless (not cause for reversal) if the record demonstrates that the
judgment is supported on alternate grounds.” We decline to do so.
      “If the record clearly shows that the court failed to exercise its
discretion, as here, we can neither defer to an exercise of discretion that
never occurred nor substitute our discretion for that of the trial court.”
(Fassberg Construction Co. v. Housing Authority of City of Los Angeles (2007)
152 Cal.App.4th 720, 768.) “[W]e can affirm the ruling based on a
discretionary ground that the court did not rely on only if the record compels
the conclusion that any other decision would be an abuse of discretion and
that no additional evidence relevant to the decision could be presented on
remand.” (Id. at p. 768.) Here, as indicated above, there is no indication in
the record that the trial court exercised any discretion and such failure
requires reversal. (Fletcher v. Superior Court, supra, 100 Cal.App.4th at
p. 392.)
                                 DISPOSITION
      The order denying the October 2, 2020 motion for relief is reversed, and
the matter is remanded so that the trial court may exercise its discretion to
decide the merits of the motion.



                                        14
     As this issue is dispositive, May’s appeal from the order granting
summary judgment and the default judgment in case No. A161092 is
dismissed without prejudice.14




     14  Because the trial court entered the default judgment against Jackson
in her capacity as trustee only, and denied plaintiffs’ request to enter a
default judgment against Jackson in her individual capacity, we take no
position whether compliance with section 377.41 will be required on remand.


                                     15
                                           _________________________
                                           Mayfield, J.*


We concur:


_________________________
Richman, Acting P.J.


_________________________
Stewart, J.




Levin et al. v. May, as Trustee, etc. (A161092, A162157)


     *Judge of the Mendocino Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.



                                      16